         Case 1:18-cr-00224-AJN Document 283 Filed 03/09/20 Page 1 of 6
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
Septe                                                 Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 9, 2020

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

        The Government writes to provide further facts regarding (1) the prosecution team’s
contacts with the United States Department of Treasury’s Office of Foreign Assets Control
(“OFAC”) regarding the defendant, the defendant’s entities, and the banks that processed the
payments at issue in this case, and (2) the circumstances surrounding the Government’s untimely
production of the June 16, 2011 letter from Commerzbank to OFAC that is currently marked for
identification as GX 411.

        At the outset, the Government reiterates its earlier concessions of error in failing to timely
produce GX 411, and failing to make accurate disclosures regarding the status of the document on
March 7 and March 8, 2020. The Government has stipulated to the authenticity of GX 411 if the
defense wishes it as a defense exhibit, and consents to the curative instruction proposed by the
defense yesterday. (See Dkt. No. 274 at 2). The Government is also prepared to execute the
stipulation that defense counsel proposed this afternoon, and to consider any reasonable
modifications to the stipulation based on the disclosures contained in this letter.

          I.   The Government’s Review

       In response to the questions raised by the Court and counsel this morning, the unit
supervisors overseeing this prosecution—Emil Bove and Shawn Crowley—communicated with
the AUSAs previously assigned to this case—Andrew DeFilippis, David Denton, Rebekah
Donaleski, and Matthew Laroche—and the current prosecution team: AUSAs Jane Kim, Michael
Krouse, Stephanie Lake, and Special Assistant United States Attorney (“SAUSA”) Garrett Lynch.1
Based on the supervisors’ instructions, today these eight prosecutors reviewed emails, network

1
  SAUSA Lynch is employed full-time with the District Attorney’s Office of New York
(“DANY”) as an Assistant District Attorney (“ADA”).
         Case 1:18-cr-00224-AJN Document 283 Filed 03/09/20 Page 2 of 6
The Honorable Alison J. Nathan, U.S.D.J.
March 9, 2020
Page 2

folders, hard copy files, and notes, for materials reflecting communications or correspondence with
OFAC.

        Based on today’s review, the undersigned represent to the Court and counsel that (1) the
eight line prosecutors named in the preceding paragraph did not at any point inquire of any OFAC
employee about whether and to what extent OFAC considered or pursued regulatory enforcement
action against the defendant, the defendant’s entities, or the banks at issue based on their
processing of the payments in this case (including but not limited to Commerzbank), and (2) the
seven AUSAs named in the preceding paragraph were unaware of GX 411 prior to January 10,
2020, when SAUSA Lynch transmitted the document to AUSAs Lake, Kim, and Krouse via
email.2 In connection with today’s review, SAUSA Lynch identified email communications with
OFAC personnel that the Government produced to the defense for the first time tonight at 7:25 p.m.
because they reflect somewhat substantive communications with OFAC regarding the case.3 The
emails at issue are attached as Exhibit A. In addition to representations (1) and (2), the undersigned
represent to the Court and counsel that (3) at no time did SAUSA Lynch discuss GX 411 or
Commerzbank’s role in this case with anyone at OFAC.

         II.   The Commerzbank Investigation

       In January 2012, while at DANY, and prior to the initiation of DANY’s investigation into
the defendant, SAUSA Lynch was assigned to work on an ongoing investigation into
Commerzbank. The Commerzbank investigation commenced in approximately January 2011 and
involved the United States Department of Justice (“DOJ”), the U.S. Attorney’s Office for the
Southern District of New York (“SDNY”),4 OFAC, and the Board of Governors of the Federal
Reserve System. The investigation focused on Commerzbank’s violations of U.S. sanctions laws
and regulations, including violations of the International Emergency Economic Powers Act and
the Bank Secrecy Act as well as OFAC sanctions programs targeting Iran, between approximately
2002 and 2008. During the course of the Commerzbank investigation, Commerzbank provided to
DANY 15 voluntary disclosures that the Commerzbank branch in New York City had sent to


2
 There is no dispute that SAUSA Lynch is a member of the prosecution team and that, as a result
and as explained herein, GX 411 was in the hands of the prosecution team since 2015.
3
 The seven AUSAs identified additional communications with OFAC personnel, but they related
principally to OFAC’s verification that it did not issue licenses relevant to this case and to the
preparation of OFAC witness Ted Kim.
4
  At approximately 9:00 p.m., the undersigned preliminarily determined that SDNY participated
in the investigation of Commerzbank based on a press release related to the case. See
https://www.justice.gov/opa/pr/commerzbank-ag-admits-sanctions-and-bank-secrecy-violations-
agrees-forfeit-563-million-and. Due to the timing of this discovery, the Government has not
reviewed any SDNY case files related to the Commerzbank investigation. The seven AUSAs
who participated in the investigation at issue in this case did not participate in the investigation
of Commerzbank on behalf of the United States. One of the AUSAs, David Denton, participated
in the investigation while in private practice prior to joining SDNY.
         Case 1:18-cr-00224-AJN Document 283 Filed 03/09/20 Page 3 of 6
The Honorable Alison J. Nathan, U.S.D.J.
March 9, 2020
Page 3

OFAC between March 2010 and October 2014. GX 411 was one such disclosure.5 In March
2015, Commerzbank entered into a deferred prosecution agreement with DOJ, SDNY, DANY,
OFAC, and the Federal Reserve.6

       III.   The Investigation of the Defendant

        In May 2015, SAUSA Lynch was assigned to work on the DANY investigation related to
the defendant. On or about August 31, 2015, DANY issued a subpoena to Commerzbank’s New
York branch in connection with the investigation of the defendant, which requested the following:




Ex. A at 4. In October 2015, Commerzbank provided DANY with records in response to the
subpoena (the “Commerzbank Subpoena Production”), which the Government produced to the
defense during Rule 16 discovery in this case. GX 411 does not appear to be responsive to the
subpoena, and Commerzbank did not produce GX 411 to DANY in response to the subpoena.

        On May 19, 2016, SAUSA Lynch spoke to a supervisory enforcement officer at OFAC
(“OFAC Officer-1”) with whom he had dealt on past cases involving U.S. sanctions laws and
OFAC regulations. Ex. A at 6. During that call, SAUSA Lynch outlined the general facts of the
case and solicited OFAC Officer-1’s informal thoughts about whether the conduct under
investigation potentially violated U.S. sanctions laws and regulations. OFAC Officer-1 confirmed
that the facts outlined by SAUSA Lynch would constitute a violation.

      On August 1, 2016, when DANY was preparing to present the case to a grand jury in New
York County, SAUSA Lynch sent OFAC Officer-1 an email. Ex. A. at 7. In the email, SAUSA

5
 SAUSA Lynch has been unable to determine when specifically DANY received GX 411 from
Commerzbank.
6
  See https://www.justice.gov/sites/default/files/opa/press-
releases/attachments/2015/03/12/commerzbank_deferred_prosecution_agreement_1.pdf.
         Case 1:18-cr-00224-AJN Document 283 Filed 03/09/20 Page 4 of 6
The Honorable Alison J. Nathan, U.S.D.J.
March 9, 2020
Page 4

Lynch asked OFAC Officer-1 about the possibility of arranging for an OFAC witness to provide
grand jury testimony. SAUSA Lynch also offered in the email “to provide you with information
so you can take action on your own if so desired.” Id. On August 2, 2016, OFAC Officer-1
responded and introduced his management team, including a Section Chief (the “Section Chief”).
Ex. A at 8.

        On or about August 5, 2016, SAUSA Lynch participated in a phone call with the Section
Chief and two other OFAC enforcement officers. Ex. A at 10. During this call, SAUSA Lynch
briefed OFAC on the general facts of the investigation into Mr. Sadr’s alleged conduct.

       DANY and the Federal Bureau of Investigation ultimately decided to pursue federal
charges at SDNY rather than proceeding with the New York State grand jury investigation. In
June 2017, SAUSA Lynch was appointed as a SAUSA at SDNY. Between July 12, 2017 and
September 20, 2017, SAUSA Lynch and OFAC Officer-1 exchanged a series of emails. See Ex.
A at 12-14. During those emails, SAUSA Lynch informed OFAC Officer-1 that he had been
designated a SAUSA, and raised the possibility of arranging a phone call in July to discuss the
ongoing investigation. The phone call did not happen until September 21, 2017. See Ex. A at 12
(“This call with SDNY that I tried to set up back in July never happened.”). On that day, SAUSA
Lynch spoke to OFAC Officer-1. Ex. A at 11. During that call, SAUSA Lynch summarized his
understanding of the then-existing evidence in this case and solicited OFAC Officer-1’s thoughts
regarding the potential for federal charges. Following the call, SAUSA Lynch sent OFAC Officer-
1 a PowerPoint presentation outlining some of the evidence in the case. Id.; see Ex. A at 26-47
(the “Presentation”). OFAC Officer-1 responded: “[T]hanks for passing along the information
below/attached. We’ll take a look and will get back to you.” Id.

        On September 26, 2017, OFAC Officer-1 responded again to the email attaching the
Presentation, this time copying the Section Chief, another OFAC enforcement officer, and AUSA
Laroche. Ex. A at 15. OFAC Officer-1 thanked SAUSA Lynch for “passing along the slide deck.”
OFAC Officer-1 stated that the two other OFAC officials copied would “coordinate with you on
next steps or follow-up with any questions they have.” Id. SAUSA Lynch does not recall anyone
from OFAC following up with SAUSA Lynch to discuss next steps or questions.

        On March 28, 2019, after an unrelated phone call with OFAC Officer-1 during which this
case was mentioned, OFAC Officer-1 sent SAUSA Lynch an email. Ex. A at 16. Attached to the
email were two documents related to a public enforcement action OFAC had taken with a fact
pattern that OFAC Officer-1 believed to be similar to this case. Id. at 17-25.

        On January 10, 2020, while preparing for trial, AUSA Stephanie Lake sent an email to
SAUSA Lynch, copying AUSAs Jane Kim and Michael Krouse. See Ex. B. AUSA Lake’s email
mentioned the April 4, 2011 wire transfer from Fondo Cino to Stratus International Contracting
J.S. for $29 million, which is described in GX 411. AUSA Lake stated a document previously
provided by a witness—which was produced to the defense during Rule 16 discovery—“should
be helpful in tying the wire information we have showing the Fondo Chino transfer to PDVSA.”
AUSA Lake’s email triggered for SAUSA Lynch a recollection of GX 411. That same day,
SAUSA Lynch located GX 411 in a hard copy file at his DANY office; SAUSA Lynch had
         Case 1:18-cr-00224-AJN Document 283 Filed 03/09/20 Page 5 of 6
The Honorable Alison J. Nathan, U.S.D.J.
March 9, 2020
Page 5

segregated letter from Commerzbank’s other voluntary disclosures and stored it in the folder, but
does not recall when he did so. SAUSA Lynch then sent an email to AUSA Lake, copying AUSAs
Kim and Krouse, which attached GX 411 and said: “In the spirit of closing the loop on the $29M
payment through Commerz, attached is the voluntary disclosure Commerze (sic) made to OFAC
re: the payment.” None of the three AUSAs responded to SAUSA Lynch’s email.

        AUSA Lake recalls speaking to SAUSA Lynch on the phone briefly about GX 411 soon
after SAUSA Lynch sent his January 10, 2020 email. SAUSA Lynch recalls that he and AUSA
Lake discussed the substance of GX 411 and whether to introduce it in the Government’s case-in-
chief. At the time of the January 10, 2020 email, AUSAs Lake, Kim, Krouse, and SAUSA Lynch
did not realize GX 411 had not been produced in Rule 16 discovery, and failed to check whether
it had been. AUSAs Lake, Kim, Krouse, and SAUSA Lynch do not recall any other conversations
about GX 411 between January 10, 2020 and March 6, 2020. GX 411 was not produced to the
defense or marked as a Government Exhibit before trial.

        On March 6, 2020, AUSA Lake found the January 10, 2020 email from SAUSA Lynch
while organizing her emails. After reviewing GX 411, AUSA Lake looked at the Commerzbank
Subpoena Production, and discovered that GX 411 was not included. The next morning, AUSA
Lake consulted with the other members of the prosecution team, and concluded that GX 411 had
not been produced to the defense. At that time, AUSAs Lake, Kim, Krouse, and SAUSA Lynch
viewed GX 411 as an inculpatory document and decided to seek to admit GX 411 during the
Government’s case in chief. AUSA Lake sent the document, along with others, to the defense.
The transmittal email failed to disclose that GX 411 had not been produced previously, and there
is no dispute that was a failure in judgment on the part of the undersigned.

       IV.     OFAC’s Handling of GX 411

        At approximately 6:00 p.m. on March 8, 2020, SDNY contacted OFAC in an effort to
determine what, if anything, OFAC did in response to the letter from Commerzbank reflected in
GX 411. During telephone calls today, OFAC reported that it has searched its database of
correspondence, and is unable to find a copy of the letter. OFAC reported further that the absence
of GX 411 from this database may have been caused by modifications to the database in
approximately 2012. In addition to searching the database, OFAC asked personnel in OFAC’s
Enforcement, Compliance, and Global Targeting components if they were familiar with the
letter. As of approximately 5:00 p.m. tonight, OFAC had not identified any employees who were
         Case 1:18-cr-00224-AJN Document 283 Filed 03/09/20 Page 6 of 6
The Honorable Alison J. Nathan, U.S.D.J.
March 9, 2020
Page 6

familiar with the letter or any investigative or enforcement steps taken by OFAC with respect to
the letter.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:          /s/
                                                     Jane Kim / Michael Krouse / Stephanie Lake
                                                        Assistant United States Attorneys
                                                     Garrett Lynch
                                                        Special Assistant United States Attorney
                                                     (212) 637-2038 / 2279 / 1066

cc: Defense Counsel (by ECF)
